— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 17, 1980, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed and case remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). We reaffirm our previous determination that the rule announced in Payton v New York (445 US 573, revg People v Payton, 45 NY2d 300) should not be applied retroactively (People v Whitaker, 79 AD2d 668; People v Gordon, 80 AD2d 647; People v Gonzalez, 80 AD2d 647; see United States v Peltier, 422 US 531; Desist v United States, 394 US 244; Stovall v Denno, 388 US 293). Rabin, J. P., Cohalan, Weinstein and Thompson, JJ., concur.